IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

TOMMY GREEN, SR.,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-0810

MICHAEL D. CREWS, Secretary,
Florida Department of Corrections.

      Appellee.
_____________________________/


Opinion filed July 11, 2014.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Tommy Green, Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Office of the Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.